NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   30-JUN-2022
                                                   07:45 AM
                                                   Dkt. 46 SO




                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
            KALAHEO ENOKA RAY SAUCEDA, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                           (WAILUKU DIVISION)
                       (CASE NO. 2DTC-21-601271)


                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

             Defendant-Appellant Kalaheo Enoka Ray Sauceda (Sauceda)

appeals from the Amended Judgment and Notice of Entry of Judgment

filed on September 9, 2021 (Judgment), in the District Court of

the Second Circuit (District Court).1/         After a bench trial,

Sauceda was convicted of Excessive Speeding, in violation of

Hawaii Revised Statutes (HRS) § 291C-105(a)(1) (2020).2/


1/
       The Honorable Kirstin M. Hamman presided.
2/
       HRS § 291C-105(a)(1) states:

                   § 291C-105 Excessive speeding. (a) No person shall
             drive a motor vehicle at a speed exceeding:
                                                              (continued...)
      NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               Saucedo raises a single point of error on appeal,

contending that there was no substantial evidence to support his

conviction because Plaintiff-Appellee State of Hawai#i (the

State) failed to lay the requisite foundation for the admission

of the laser gun speed reading.

               Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Sauceda's point of error as follows:

               Sauceda contends that the District Court abused its

discretion in admitting the testimony of Maui Police Department

Officer Stephen Kelley (Officer Kelley) regarding the subject

speed reading because the State failed to lay sufficient

foundation for the testimony.            However, as the State argues, the

trial transcript shows no objection or motion to strike based on

lack of foundation at the time that Officer Kelley testified

about the speed readout for Saucedo's vehicle.               It was not until

trial resumed, almost two months later, that Sauceda raised lack

of foundation and moved to strike the speed readout.                The State

argued that the objection and motion to strike were very

untimely.        The District Court overruled Sauceda's objection and

denied the motion to strike.




2/
     (...continued)
                      (1)   The applicable state or county speed limit by
                            thirty miles per hour or more[.]

                                          2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          In Lee v. Elbaum, 77 Hawai#i 446, 449, 887 P.2d 656,

659 (App. 1993), this court held:       "In order for an objection or

motion to strike to be 'timely' for purposes of Hawai#i Rules of

Evidence (HRE) 103(a), the objection to evidence must be made

when offered or when the grounds for objection become apparent,

or they are deemed waived on appeal."       (Bolding added).        The

court explained:
          [HRE] 103(a) expressly provides that:

                Error may not be predicated upon a ruling which admits
                . . . evidence unless a substantial right of the party
                is affected, and:

                (1) Objection: In case the ruling is one admitting
                evidence, a timely objection or motion to strike
                appears of record, stating the specific ground of
                objection, if the ground was not apparent from the
                context[.]

          HRE 103(a)(1) is identical to Federal Rules of Evidence
          (FRE) 103(a)(1). HRE 103 Commentary. In discussing the
          federal rule, Professors Wright and Graham state:

                Rule 103(a)(1) requires that an objection be "timely."
                The sanction for failure to make a timely objection is
                the familiar sanction of nullity: that is, the
                untimely objection will be deemed to be no objection
                at all for purposes of review[.]

                . . . .

                In administering the requirement that an objection be
                timely, the courts must consider both fairness and
                efficiency. The objector ought not to be held to an
                impossible standard such as requiring an objection
                before the ground becomes apparent to him. The
                opponent is entitled to have the objection raised at a
                time that permits him to best obviate the objection.
                Considerations of efficiency suggest that the
                objection should be made before time has been wasted
                introducing the evidence and while the court has some
                means of effectuating the objection that is more
                effective than ordering the jury to disregard the
                evidence. In each case, the court must balance these
                factors in arriving at a conclusion as to when the
                objection is timely made.




                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                A good rule of thumb is found in Wigmore's Code:

                      An objection must be made as soon as the ground
                      of it is known, or could reasonably have been
                      known to the objector, unless some special
                      reason makes its postponement desirable for him
                      and not unfair to the officer. . . .

                This is usually taken to mean that objections to
                testimony must be made after the question but before
                the answer.

                . . . .

                Of course, the motion to strike must also be timely.
                It should be made as soon as the ground for objection
                becomes apparent. The trial judge has discretion to
                entertain an untimely motion to strike, but if he
                refuses to do so, the objector cannot raise the point
                on appeal.

          21 C. Wright and K. Graham, Federal Practice and Procedure:
          Evidence § 5037 at 187–90 (1977) (footnotes omitted).

                The Hawai#i Supreme Court has not had occasion
          to determine what constitutes a "timely" objection or
          motion to strike for HRE 103 purposes. However, other
          courts have generally held that objections to evidence
          must be made when offered or when the grounds for
          objection become apparent, or they are deemed waived
          on appeal.

          In Wagner v. Wagner, 1 Wash. App. 328, 461 P.2d 577
          (1969), for example, the Washington Court of Appeals
          held that where allegedly improper testimony was not
          objected to until well into cross-examination, any
          error that may have occurred was waived. 1 Wash. App.
          at 333, 461 P.2d at 580. See also Blue Cross of
          Western New York v. Bukulmez, 736 P.2d 834, 838 (Colo.
          1987), Attorney Gen. of State v. New Mexico Pub. Serv.
          Comm’n, 101 N.M. 549, 552–53, 685 P.2d 957, 960–61
          (1984), Belmont Indus., Inc. v. Bethlehem Steel Corp.,
          512 F.2d 434, 437 (3d Cir. 1975).

Id. at 452-53, 887 P.2d at 662-63 (Emphasis added).

          Here, Sauceda objected to admission of the speed

reading from the laser device almost two months after the

evidence was admitted, at the end of Officer Kelley's cross-

examination, well after it was offered or an objection for lack

foundation should have been apparent.       The District Court



                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


rejected Sauceda's untimely objection and motion to strike.       The

objection is waived on appeal.

          Sauceda raises no other points of error.      Given the

speed reading, when the evidence adduced in the trial court is

considered in the strongest light for the prosecution, State v.

Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007),

there was substantial evidence to support Sauceda's conviction

for Excessive Speeding.

          Accordingly, the District Court's September 9, 2021

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, June 30, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Christina E. Gergis,
Deputy Public Defender,               /s/ Katherine G. Leonard
for Defendant-Appellant.              Associate Judge

Renee Ishikawa Delizo,                /s/ Karen T. Nakasone
Deputy Prosecuting Attorney,          Associate Judge
County of Maui,
for Plaintiff-Appellee.




                                  5